DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5 April 2021 has been entered.

Response to Arguments
Applicant's arguments filed 5 April 2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to the claims that “the combination of Eminoglu and Andreou fails to describe or make obvious all features of amended claim 1” and that “Eminoglu fails to disclose, at least, ‘an array of readout circuits arranged over a second wafer of the 3-D stack, … wherein each readout circuit comprises: a comparator … ; and a counter’ as recited in amended claim 1,” (page 9 of Applicant’s Remarks). 
. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-17, and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eminoglu (US 2010/0140732 A1) in view of Andreou (US 2017/0131143 A1).

Claim 1, Eminoglu teaches a solid state image sensor (CMOS image sensor; see paragraph 0032 and Fig. 3), comprising: 
an array of pixels (“array of pixels;” paragraph 0024) arranged over a first wafer of a 3D stack (layer-1 310; paragraph 0029 and Fig. 3), each of the pixels comprising a photosensor (photon detector 312; paragraph 0025 and Fig. 3) configured to output a first value indicative of an amount of light received by the corresponding photosensor (charge signal 313, generated by 
an array of readout circuits (integrated circuit for outputting digital signal; see paragraph 0030 and Fig. 3) arranged over a second wafer of the 3D stack (layer-2 340; paragraph 0032 and Fig. 3), wherein each of the readout circuits is configured to output a readout signal indicative of an amount of light received by a corresponding one of the pixels (readout circuit in the second layer reads out corresponding pixel value; paragraph 0037-0038), and wherein each readout circuit comprises: 
a counter (counting memory block 337; paragraph 0030) configured to receive the second value from a corresponding one of the comparators and increment (counter counts and stores the received reset pulses from comparator 317 as digital bits; paragraph 0037) in response to the received second value being indicative of the first value being greater than the photosensor threshold (reset pulses are output when integrator output has reached a pre-defined threshold level; paragraph 0037); and
wherein each of the readout circuits is configured to generate the readout signal based on a value associated with the corresponding counter (readout circuit reads digital bits 338 from each pixel in the counting memory; see steps 8 and 9 of Fig. 4) and a remainder associated with 
Eminoglu does not expressly teach wherein the comparator is disposed on the readout circuit over a second wafer of the 3-D stack, but instead teaches wherein a comparator is disposed on the first wafer of the 3-D stack. However, including the comparator in a readout circuit disposed on a second wafer of the 3-D stack is well-known in the art, see the teaching of Andreou:
Andreou teaches a solid state image sensor (tiered image sensor chip; paragraph 0110 illustrated in Figs. 9 and 10), comprising:
an array of pixels (array of pixel units; paragraph 0098) arranged over a first wafer of a 3D stack (arranged on sensor tier 902; paragraph 0095 and Fig. 9), each of the pixels comprising a photosensor (each pixel may include photodiode 102; paragraph 0098); and
an array of readout circuits (processing circuits on processing tier 904; paragraph 0096) arranged over a second wafer of the 3D stack, wherein each of the readout circuits (“each unit 1006 [of the sensor tier 1002] may be associated with a respective unit 1010 in the processing tier 1004;” paragraph 0108 and 0098) is configured to output a readout signal indicative of an amount of light received by a corresponding one of the pixels, and wherein each readout circuit comprises:
a comparator (comparator 710; paragraph 0088) configured to receive the first value from a corresponding one of the pixels (buffered voltage from integrator based on photodiode 102; paragraph 0088); compare the received first value to a photosensor threshold (“whenever the buffered voltage crosses a threshold voltage;” paragraph 0088); and output a second value indicative of the first value being greater than the photosensor threshold (“comparator 710 may 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Andreou with that of Eminoglu in order to allow for increased fill factor in the pixel array on the light-incident surface (see paragraph 0007 of Andreou).

Claim 2, Eminoglu further teaches wherein each of the pixels is configured to be reset in response to receiving an amount of light that is greater than the photosensor threshold (“The generated charge is integrated until it is reset (2). The reset signal of the integrator is driven by a comparator which checks whether integrator output has reached a pre-defined threshold level or not (3). When this threshold is reached, integrator reset signal is activated and integrator is reset (4 and 5);” see paragraph 0037 and steps 2-5 of Fig. 4). 

Claim 3, Eminoglu further teaches wherein each of the counters and each of the pixels is configured to be reset at the end of an exposure period, and each of the readout circuits is configured to generate, at the end of the exposure period, the readout signal as a digital value having most significant bits based on the value associated with the corresponding counter (second ROIC contains information corresponding to the most significant bits, see paragraph 0047, the second ROIC are used to read the digital counter bits from each pixel; see paragraph 0045), and least significant bits based on the remainder associated with the corresponding pixel (the  least significant bits come from the digitized outputs of the first ROIC, see paragraph 0047, 

Claim 4, Eminoglu further teaches wherein the most significant bits and the least significant bits are respectively read from the pixel and the readout circuit simultaneously (the transfer of first ROIC containing the LSB, and the transfer of second ROIC containing the MSB are performed in parallel, see paragraph 0045 and Fig. 4).

Claim 5, Eminoglu further teaches wherein each of the photosensors is a backside illumination (BSI) sensor (see Figs. 3 and 4 of structure and operation of “a back-side illuminated image sensor;” paragraph 0037). 

Claim 6, Eminoglu further teaches wherein each of the pixels is configured to be reset a plurality of times within an exposure period (integrator reset signal is activated and integrator is reset each time the integrator output has reached a pre-defined threshold level; see paragraph 0037-0039 and loop of Fig. 3). 

Claim 7, Eminoglu further teaches wherein the readout signal is configured to be read from each of the readout circuits once for each of a plurality of exposure periods (at the end of the exposure time, counting is stopped and first and second ROIC are readout, see paragraph 0044-0045 and flowchart of Fig. 4). 



Claims 10-17 are analyzed and rejected as method claims for performing the steps of the functions of the sensor of claims 1-8, respectively.

Claims 25-30 are analyzed and rejected as non-transitory computer readable storage medium claims that, when executed by a processor of a device, cause the device to perform the functions of the sensor of claims 1-6, respectively. 

Claim 31, Andreou teaches wherein each readout circuit (“each unit 1006 [of the sensor tier 1002] may be associated with a respective unit 1010 in the processing tier 1004;” paragraph 0108 and 0098) is configured to receive the first value from a corresponding one of the pixels by a corresponding through silicon via (through silicon vias TSVs may extend from sensor tier 902 to processing tier 904 to electrically couple processing elements to photodiode implemented in sensor tier 902; paragraph 0097).

Claim 32 is analyzed and rejected as a method claim for performing the steps of the functions of the sensor of claim 31. 

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eminoglu in view of Andreou and Hsu (US 2014/0263959).

Claim 9, Eminoglu in view of Andreou teaches the solid state image sensor of claim 1, but is silent regarding wherein the first and second wafers are bonded with a pitch of less than 1 μm. 
Hsu teaches a solid state image sensor (see Fig. 2) comprising a first wafer (see paragraph 0018) and a second wafer (paragraph 0018) wherein the first and second wafers are bonded (“hybrid bonding is performed” to join the wafers; see paragraph 0045) with a pitch of less than 1 μm (in one embodiment, “the plug or bond pad may have 2D pitch of about 0.5 μm to about 5 μm;” paragraph 0046). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Hsu with that of Eminoglu and Andreou in order to reduce the size of the die and improve fill factor resulting in greater performance-per-area. (See paragraph 0017 of Hsu.)

Claim 18 is analyzed and rejected as a method claim for performing the steps of the functions of the sensor of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696